DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 1 is objected to because of the following informalities: “the distance” in line 9 should be amended to --a distance--.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: “the longitudinal axis” in lines 5-6 should be amended to --a longitudinal axis--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the distal end region" in line 7. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 3, the claim recites the limitation “which insulator” in line 3 which renders the claim indefinite because it is unclear whether this is the same or different than the previously recited “insulator” in claim 3. For purposes of examination, this will be treated as being the same as the previously recited “insulator” in claim 3.
Claims 2 and 4-11 are rejected as being dependent from or incorporating limitations from an indefinite base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ellman (US 2014/0276757) in view of Ward (US 2014/0236143).
Regarding claim 1, Ellman teaches a bipolar electrode instrument (see bipolar electrodes 2020 and 2030, extension 110; Figs. 20-24) for use in a resectoscope (see sheath 112 and body 102, Fig. 20), the electrode instrument having an elongated shaft section (see elongated extension 110 forming a shaft, Figs. 20-23) through which a first conductor extends (see “Each electrode portion 2020 and 2030 is connected individually and electrically though extension 110”, [0058]), which at the distal end of the electrode instrument forms a working electrode to which high-frequency current can be applied (see HF electrode 2020; [0058], Figs. 20-24), a second conductor also extending through the shaft section (see “Each electrode portion 2020 and 2030 is connected individually and electrically though extension 110”, [0058]) and forming a counter electrode in a distal region of the electrode instrument (see electrode 2030 in a distal region of the electrode instrument; [0058], Figs. 20-24) and wherein the working electrode and counter electrode are spatially separated from each other (see electrodes 2020 and 2030 spaced from each other as shown in Figs. 20-24). However, Ellman fails to specifically teach wherein the working electrode and the counter electrode are spatially separated from one another in such a way that a distance between them cannot be bridged by means of a straight conductor which has a length of 6 mm or less.
Ward teaches a bipolar electrode instrument (see Figs. 4A-4C) comprising electrodes that are separated from each other by a distance that maximizes the hemostasis and energy per volume (see [0045]) and wherein the distance of separation ranges from about 3 mm to 10 mm (see [0046]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spacing between the electrodes as taught by Ellman to be spaced up to about 10 mm, thereby providing a distance between the working and counter electrodes that cannot be bridged by means of a straight conductor which has a length of 6 mm or less in light of Ward, the motivation being to maximize hemostasis and energy per volume at a target tissue resection site, with minimal heating depth required at the target tissue resection site resulting in less collateral damage to adjacent tissue (see Ward [0045]). 
Regarding claim 2, Ellman in view of Ward further teaches wherein the distance between the working electrode and counter electrode is more than 6 mm under the same rationale as that relied upon for the rejection of claim 1 above.
Regarding claim 3, Ellman in view of Ward further teaches wherein an insulator is arranged spatially between the working electrode and the counter electrode, the insulator intersecting all possible straight line connecting lines between the working electrode and the counter electrode that are 6 mm or less in length (see Ellman: isolating region 2040 that intersects all possible straight connecting lines between the electrodes 2020 and 2030 in light of the modification above, see Ellman: [0058], Fig. 24).
Regarding claim 4, Ellman further teaches wherein the insulator intersects all possible straight connecting lines between the working electrode and the counter electrode (see isolating region 1040 that intersects all possible straight connecting lines between the electrodes since it is disposed between opposing surfaces of the two electrodes and any connecting lines would have to pass through the isolating region 1040, Fig. 24).
Regarding claims 5 and 6, Ellman further teaches wherein the insulator is adjacent to the working electrode and the insulator is adjacent to the counter electrode (see isolating region being adjacent to both electrodes in Fig. 24)
Regarding claim 7, Ellman further teaches wherein the insulator is plate-shaped (see insulator 2040 in Figs. 20-24, considered plate shaped since it is generally flat and even shaped between the electrodes).
Regarding claim 8, Ellman further teaches wherein the working electrode and the insulator are arranged on one side of the electrode instrument (see electrode 2020 and a section of isolating region 2040 on one side with reference to the longitudinal axis, Fig. 24) and the counter electrode is arranged on the side of the electrode instrument that is opposite with reference to the longitudinal axis (see electrode 2030 arranged on the opposite side with reference to the longitudinal axis, Fig. 24).
Regarding claim 10, Ellman in view of Ward teaches a resectoscope for endoscopic surgery (see Ellman: Fig. 20) with a cladding tube (see Ellman: sheath 112, Fig. 20), wherein an electrode instrument according to claim 1 (see rejection of claim 1 above) is mounted so as to be longitudinally displaceable inside the cladding tube (see Ellman: electrodes as longitudinally displaceable inside of the electrode support structure, [0074]-[0075], Fig. 28). Ellman fails to teach the electrode instrument being longitudinally displaceable inside the cladding tube in the same embodiment, however it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of Ellman Figures 20-24 to include the electrode instrument being longitudinally displaceable within the sheath 112 in light of the embodiment as taught in Ellman Figure 28, the motivation being to provide the additional benefit of different gap distance tolerance when applying the electrodes to tissue contours (see Ellman [0075]).
Regarding claim 11, Ellman in view of Ward further teaches wherein the distance between the working electrode and the counter electrode is more than 8 mm under the same rationale as that relied upon for the rejection of claim 1 above.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ellman in view of Ward and in further view of Atwell (US 2014/0378965).
Regarding claim 9, Ellman in view of Ward teaches the limitations of claim 1, however Ellman in view of Ward fails to specifically teach wherein the working electrode is a partially spherical vaporization electrode.
Atwell teaches an electrode instrument for electrosurgical resection (see Fig. 3) wherein the working electrode is partially spherical (see strongly convex electrode head 26; [0031], Fig 3). It would have been an obvious matter of design choice for one of ordinary skill in the art before the effective filing date of the claimed invention to make the working electrode of whatever form or shape was desired or expedient, such as a partially spherical shape for vaporization and coagulation in light of Atwell [0027] and [0031]. Applicant has not provided a showing of unexpected results, and a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEAN W COLLINS/Examiner, Art Unit 3794